DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action date 01/22/2021 (“01-22-21 OA”), Applicant amended title, specification and claims 1, 4-7, 9, 12, 13 and 15 while canceling claims 2, 10 and 11 and adding new claim 16 in reply dated 03/16/2021 (“03-16-21 REPLY”). 
Information Disclosure Statement
The information disclosure statement submitted on 03/10/2021 was filed after the mailing date of the 01-22-21 OA.  The submission is in compliance with the provisions of 37 CFR 1.97 because the certification statement as required by 37 C.F.R. 1.97(e)(1) has been provided1.  Accordingly, the information disclosure statement has been considered.
 REASONS FOR ALLOWANCE
Claims 1, 3-9 and 12-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to specification paragraphs 0018 and 0024 along with title have overcome the objection to specification as set forth under line item numbers 1-2 of the 01-22-21 OA. 
Applicant’s amendments to specification paragraphs 0028, 0037-0041, 0064, 0067, 0069 and 0072 have overcome the objection to drawings as set forth under line item number 3 of the 01-22-21 OA. 
Applicant’s arguments with respect to Figure 2 number 72 under the objection to drawings as set forth under line item number 4 of the 01-22-21 OA have persuaded the Office the withdrawal this objection.
Applicant’s incorporation of the allowable subject matter of now canceled independent claim 2 into independent claim 1 as set forth under line item number 8 of the 01-22-21 OA has overcome the prior art rejection based on Tsuchida as set forth under line item number 5 of the 01-22-21 OA. Therefore, claim 1 is allowed. Dependent claims 3-8 and 15 are allowed because they depend on allowed claim 1.
  Applicant’s incorporation of the allowable subject matter of now canceled independent claim 2 into independent claim 1 as set forth under line item number 8 of the 01-22-21 OA has overcome the prior art rejection based on Kaneko as set forth under line item number 6 of the 01-22-21 OA. Therefore, claim 1 is allowed. Dependent claims 3-8 and 15 are allowed because they depend on allowed claim 1.
Applicant’s incorporation of the allowable subject matter of now canceled independent claim 2 into independent claim 1 as set forth under line item number 8 of the 01-22-21 OA has overcome the prior art rejection based on Dvorsky as set forth under line item number 7 of the 01-22-21 OA. Therefore, claim 1 is allowed. Dependent claims 3-8 and 15 are allowed because they depend on allowed claim 1. 
Newly added independent claim 16 is allowable because it contains the allowable subject matter of claim 5 with elements of claim 1. Therefore, claim 16 is allowed. Dependent claims 9 and 12-14 are allowed because they depend on allowed claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

37 March 2021
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the certification statement as required by 37 C.F.R. 1.97(e)(1) is checked in the 03/10/2021 information disclosure statement but so is the option, “A certification statement is not submitted herewith.” It is noted for the record that the certification statement is provided and checked.